DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the method of this claim is implemented by “a stateful network routing service” and not a computer.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Line 1 recites “A system, the system comprising:”. Shouldn’t it be “A system comprising:”? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 31- 32 recite in part “…..first flow information of the first packet …..”.    There is insufficient antecedent basis for underlined “the” above.
Regarding claims 2-4, these claims depend on claim 1 and thus are rejected on the same ground(s) stated for claim 1 above. 
Regarding claim 5, lines 28-30 recite in part “…..the first flow identifier matches the second flow identifier and the first flow information corresponds to the second flow information…..”. It is unclear as to the first flow identifier, the second flow identifier, the first flow information and the second flow information of what entities are meant above.
Regarding claims 6-14, these claims depend on claim 5 and thus are rejected on the same ground(s) stated for claim 5 above. Furthermore, some of the dependent claims have their own indefiniteness issues and are further rejected as shown below.
Regarding claim 8, line 11 recites in part “…..by a data store …..”.  This claim depends on claim 5. Is the “data store” of this claim 8 different from the “data store” of line 2 of claim 5? 
Regarding claim 9, line 11 recites in part “…..from a data store …..”.  This claim depends on claim 5. Is the “data store” of this claim 9 different from the “data store” of line 2 of claim 5? 
Regarding claim 11, line 6 recites in part “…..from a data store …..”.  This claim depends on claim 5. Is the “data store” of this claim 11 different from the “data store” of line 2 of claim 5? 
Regarding claim 15, line 12 recites in part “…..transmitting the first enriched packet …..”.  It is unclear as to which entity is transmitting.
Line 14 recites in part “…..receiving a second enriched packet …..”.  It is unclear as to which entity is receiving.
Line 17 recites in part “…..conducting a validation …..”.  It is unclear as to which entity is conducting the validation.
Lines 18-20 recite in part “…..the first flow identifier matches the second flow identifier and the first flow information corresponds to the second flow information…..”. It is unclear as to the first flow identifier, the second flow identifier, the first flow information and the second flow information of what entities are meant above.
Line 21 recites in part “…..determining, …..”.  It is unclear as to which entity is performing the determining.
Regarding claims 16-20, these claims depend on claim 15 and thus are rejected on the same ground(s) stated for claim 15 above. 

Allowable Subject Matter
Claims 1-14  would be allowable if the claim objections and 112 (b) issues listed above are corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                                  

/JUNG H PARK/Primary Examiner, Art Unit 2411